NO. 07-11-0272-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL C

                                        MARCH 21, 2012

                            ______________________________


                              LATRELL DEVONNE ROBINSON,

                                                                       Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                         Appellee
                            _______________________________

                FROM THE 264TH DISTRICT COURT OF BELL COUNTY;

                   NO. 67,455; HON. MARTHA J. TRUDO, PRESIDING
                         _______________________________

                                  Memorandum Opinion
                            _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Latrell Devonne Robinson (appellant) appeals his conviction for aggravated

robbery. After a jury trial, appellant was found guilty and punishment was assessed at

fifty years in prison.

       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief, wherein he certified that, after diligently searching the record, he


       1
        See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. Appellant filed a

response questioning the effectiveness of his trial and appellate counsel, the purported

interjection of supposition by the prosecutor, and the availability of an instruction on a

lesser-included offense.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed each phase of the trial, the sufficiency of the evidence, and the legitimacy of

the punishment levied. Thereafter, he concluded that no reversible error appeared of

record.

       We also conducted our own review of the record and appellant’s pro se response

to assess the accuracy of appellate counsel’s conclusions and to uncover any arguable

error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing

so, we too conclude that no arguable issue exists meriting a continuation of the appeal.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.1



                                                              Brian Quinn
                                                              Chief Justice

Do not publish.




       1
           Appellant has the right to file a pro se petition for discretionary review from this opinion.
                                                         2